Citation Nr: 0719753	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  07-09 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran had active military service from July 1943 to 
January 1946.

This case comes to the Board of Veterans' Appeals (BVA or 
Board) from a May 2006 rating decision of the RO in 
Philadelphia, Pennsylvania.

This case has been advanced on the docket due to the advanced 
age of the veteran.   38 U.S.C.A. § 7107 (West 2002 & Supp. 
2006); 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The veteran is unable to secure and maintain substantially 
gainful employment due to the severity of his service-
connected disabilities.


CONCLUSION OF LAW

The criteria are met for a TDIU.  38 U.S.C.A. § 1155, 5103A, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 3.340, 3.341, 4.15, 4.16 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006), was signed into law effective November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").   This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

In this particular instance, however, inasmuch as the Board 
is granting the present claim for a TDIU, it is unnecessary 
to resolve whether there has been compliance with the VCAA's 
duty to notify and assist provisions before discussion of the 
merits of the claim.  Rather, even if this has not occurred, 
it is merely inconsequential and therefore no more than 
harmless error.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).  See, too, Mayfield v. Nicholson, 19 Vet. App. 103 
(2004), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, 20 Vet. App. 537 (2006).

There is likewise no need for consideration of whether there 
has been sufficient VCAA notice to comply with the decision 
of the U. S. Court of Appeals for Veterans Claims (Court) in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), which held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five 
elements are: (1) veteran's status; (2) existence of a 
disability; (3) connection between military service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection" (including a claim for a total 
disability rating for unemployability due to service- 
connected disability) VA must review the information and 
evidence presented with the claim and provide the veteran 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  The 
Dingess/Hartman holding went on to indicate this includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

It warrants mentioning that the veteran was provided with 
documentation in January and April 2007, informing him of the 
recent holding in the Dingess/Hartman decision.  

Governing Laws, Regulations and Analysis

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases -- except where specifically prescribed by VA's 
Rating Schedule.  38 C.F.R. § 3.340; see also Fluharty v. 
Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. 
Derwinski, 1 Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability -- 
or combination of disabilities -- for which the Rating 
Schedule prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  Provided the 
schedular rating is less than total, a total disability 
rating may be assigned where the disabled person is unable to 
secure and maintain substantially gainful employment because 
of the severity of his service-connected disabilities.  If 
there is only one such disability, it must be ratable at 60 
percent or more -- and if, instead, there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional service-
connected disability to bring the combined rating to at least 
70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.

At present, the veteran is in receipt of service-connected 
disability compensation at the level of 40 percent for 
gunshot wound residuals of the left thigh, 30 percent for 
osteoarthritis of the right knee, and 30 percent for 
osteoarthritis of the left knee.  He is also in receipt of a 
noncompensable evaluation for scabies of the left varicocele.  
He has a combined disability rating of 80 percent.  
Therefore, he satisfies the threshold minimum rating 
requirements of § 4.16(a) for consideration of a TDIU, that 
is, without needing to resort to the special extra-schedular 
provisions.  See 38 C.F.R. §§ 3.321(b)(1), 4.16(b); see also 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Inasmuch as the veteran meets the initial schedular 
requirements for the benefit sought, it remains for 
consideration whether he is incapable of obtaining and 
maintaining substantially gainful employment as the 
consequence of one or more of the above service-connected 
disabilities.  See 38 C.F.R. § 4.16(a).

In evaluating the evidence pertaining to a veteran's ability 
(or inability) to work, "marginal employment," for example, 
as a self-employed worker or at odd jobs or while employed at 
less than half of the usual remuneration, shall not be 
considered "substantially gainful employment."  38 C.F.R. § 
4.16(a).  See, too, Moore (Robert) v. Derwinski, 1 Vet. App. 
356, 358 (1991).

The degree of impairment in occupational functioning that is 
generally deemed indicative of unemployability, consists of a 
showing that the veteran is indeed "[in]capable of performing 
the physical and mental acts required by employment," and is 
not based solely on whether the veteran is unemployed or has 
difficulty obtaining employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  Rather, the record must demonstrate some 
factor which takes the claimant's situation outside the norm 
of such a case, since the VA rating schedule already is 
designed to take into consideration impairment that renders 
it difficult to obtain and keep employment.  Id.  See, too, 
38 C.F.R. §§ 4.1, 4.15.

Other factors that receive consideration in determining 
whether a veteran is unemployable include his employment 
history, level of education and vocational attainment.  See 
38 C.F.R. § 4.16(b).  See also Ferraro v. Derwinski, 1 Vet. 
App. 326, 331-332 (1991).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit- 
of-the-doubt doctrine").

Since the initial condition of the schedular criteria has 
been met, the remaining issue, as previously indicated, is 
whether the veteran is unable to obtain substantially gainful 
employment due to one or more service-connected disabilities.  
See 38 C.F.R. § 4.16(a).  See also 38 C.F.R. § 3.340 
(indicating those circumstances under which occupational 
impairment is considered total and permanent in its scope).

On this determinative issue there are several medical 
opinions that have been obtained concerning the veteran's 
employability - and, even though they somewhat differ, there 
is a sufficient level of evidence to warrant a favorable 
disposition of his TDIU claim, and particularly with 
application of the benefit-of-the-doubt doctrine.  See 38 
C.F.R. § 4.3

In a June 2004 private letter from E. Megariotis, M.D., he 
noted that the veteran presented for treatment of his 
orthopedic conditions, specifically his knee and leg 
disorders.  His primary complaints consisted of knee pain and 
discomfort, feelings of unsteadiness in his legs, and 
difficulty ascending and descending stairs.  The diagnostic 
impressions were chronic persistent post traumatic venous 
insufficiency of the left leg; internal derangement of the 
left knee; and contractures and arthritis of the ankle and 
knee which complicated his gout and anemia.  The physician 
indicated that as of January 2003 the veteran was forced to 
relinquish his part-time employment due to left leg pain and 
limping and he had been totally disabled and unemployable 
since that time.  

There is also of record an opinion regarding the veteran's 
ability to maintain employment which was rendered during a 
November 2004 VA examination.  The veteran's diagnoses at 
that time were status post shrapnel injury to the left thigh 
region with scars, and status post bilateral total knee 
replacement.  In the examiner's opinion he found that the 
veteran was functionally impaired in terms of physical and 
sedentary employment due to his knee replacement and 
residuals of gunshot wound to the left thigh.  He further 
stated that the veteran experienced pain when sitting for 
long periods of time as well as pain and weakness when 
walking long distances.  Furthermore, the gunshot and 
shrapnel wound on his left thigh resulted in a decreased 
threshold for fatigue and a 20 percent loss of hamstring 
function.  

A subsequent VA examiner continued to address the issue of 
employability.  During examination in October 2005, it was 
noted that the veteran was a fireman for 26 years and then a 
supervisor for 10 years.  Observation of the veteran revealed 
he could walk six blocks with a rest period; stand for one 
hour; sit three hours; lift only 10 pounds; he could not run; 
he could not climb a ladder; and he could not walk more than 
one flight of stairs.  The diagnoses were shrapnel wound of 
the left thigh penetrating muscle group XIV; status post 
total knee replacement bilaterally secondary to 
tricompartmental degenerative changes; and residual changes 
secondary to total knee replacement in the left knee with 
loosening.  In the examiner's opinion he concluded that the 
veteran was not fit for a physical job but could complete 
sedentary work.         

Based on this cited evidence, there is an evident balance 
between those medical opinions of record that weigh for and 
against the TDIU claim - the November 2004 VA opinion which 
found the veteran to be unemployable for both physical and 
sedentary work due to his service-connected disabilities, in 
contrast to the October 2005 VA opinion which found the 
veteran was fit for sedentary work.  Where, as here, there 
are conflicting opinions each of substantial probative 
weight, the determinative evidence is in a state of relative 
equipoise (i.e., about evenly balanced for and against the 
claim), and all reasonable doubt is resolved in the veteran's 
favor so as to warrant acceptance of the more favorable 
opinion.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Since the record establishes a continuing history of 
assessments at or near severe occupational incapacity, 
beginning with a private medical statement in June 2004, the 
Board concludes the veteran does not have the capacity for 
even sedentary-type employment.  See 38 C.F.R. § 4.16(a).  
That is to say, all potential types of employment - 
physically demanding and even otherwise, are not possible.  
So a TDIU is warranted, especially resolving all reasonable 
doubt in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3.


ORDER

The claim for a TDIU is granted, subject to the laws and 
regulations governing the payment of VA compensation 
benefits.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


